ADVISORY ACTION
Applicant’s arguments filed January 24, 2022 have been fully considered but have not been found to be persuasive. 
1.	Applicant argues, on page 13 of the remarks dated January 24, 2022, that it is unclear why one skilled in the art would provide for five sub – layers in Holbert et al, instead of the three sub – layers disclosed.
However, Applicant does not state where Holbert et al is limited to three layers, and paragraph 0141, which is cited in the previous Action and by Applicant, is not limited to three layers because paragraph 0141 only discloses ‘multiple layers.’
Applicant also argues on page 13 that it is unclear why one skilled in the art would choose the specific sub – layers and place the sub – layers in the specific order of the claimed invention, from the many possibilities disclosed by Holbert et al.
However, it is not clear that many possibilities are disclosed. Furthermore, the previous Action states that it would have been obvious for one of ordinary skill in the art to choose the specific sub – layers and place the sub – layers in the specific order of the claimed invention, as the specific sub – layers are disclosed.
Applicant argues, on page 14, that the application of one adhesion — promoting material onto another adhesion — promoting material is inconsistent with a homogeneous blend of copolymers as taught by Overbergh et al.
However, the application of one adhesion — promoting material onto another adhesion — promoting material would not be inconsistent, because as stated in the previous Action each
adhesion — promoting material would comprise a homogeneous blend of copolymers.

However, two distinct C=O group absorption maxima would still be obtained, because
the layer would comprise two different copolymers (a) and (b), The respective heights of the two C=O group absorption maxima could be determined by comparison with infrared spectra of the two different copolymers (a) and (b).
Applicant also argues, on page 15, that the two identical EAA layers disclosed by Holbert et al, Overbergh et al and Knutson et al is not the same as the two adhesion promoting materials claimed.
However, Applicant does not state why the two identical EAA layers disclosed by Holbert et al, Overbergh et al and Knutson et al is not the same as the two adhesion promoting materials claimed.
Applicant also argues on page 15 that although co – extrusion is a product – by – process limitation, co – extrusion of at least two adhesion – promoting materials produces distinguishable inner and outer surfaces having distinguishable characteristics such as the claimed first and second C=O group absorption maxima.
However, it is unclear why the characteristics of the inner and outer surfaces, if they are distinguishable, would not also be distinguishable if the two adhesion – promoting materials were pre – formed and then joined by laminating the two adhesion – promoting materials, instead of co – extrusion. It is also noted that inner and outer surfaces that are distinguished from each 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782